Title: From Benjamin Franklin to George Washington, 24 August 1777
From: Franklin, Benjamin
To: Washington, George


Sir
Paris, Aug. 24. 1777.
M. de Knobelauch, who will have the Honour of delivering this to you, is recommended to me as an Officer of much Experience, and capable of rendring good Service in our Armies if employ’d. He goes over at his own Expence, and without any Promise from me, as indeed we are not authoris’d to give any: But I beg leave to recommend him to your Excellency’s Notice, and to such Employment as you may find it convenient to give him. With great Respect I have the honour to be Your Excellency’s most obedient humble Servant
B Franklin
Gen. Washington
